Citation Nr: 1316681	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  10-00 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  Service records show that the Veteran was awarded the Vietnam Service Medal and he served in Vietnam from October 1965 to March 1966.  The Veteran served in the National Guard from August 1967 to August 1995.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the RO. 

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is associated with the claims folder. 

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part. 


REMAND

The Veteran asserts that he currently has PTSD due to his service in the Republic of Vietnam.  Service connection for PTSD requires the presence of three elements: (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and a claimed in- service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2012).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a).   38 C.F.R. § 4.125(a) refers to the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the source of criteria for the diagnosis of claimed psychiatric disorders.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2012).

During the course of the appeal, the criteria for service connection for PTSD under 38 C.F.R. § 3.304(f) have changed.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2012).

The provisions of 38 U.S.C.A. § 5103A(d) (West 2002) require that VA provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim.  

In the present case, additional medical examination is necessary to determine whether the Veteran had a diagnosis of PTSD in accordance with the DSM-IV due to fear of hostile or terrorist activity while serving in Vietnam and due to being under a mortar attack in Vietnam.  There is conflicting evidence of record as to whether the Veteran has a current diagnosis of PTSD.  Vet center records dated in September 2004 and March 2005 show a diagnosis of PTSD.  The November 2009 VA psychiatric examiner indicated in the examination report that the Veteran endorsed a moderate level of frequency of some symptoms of PTSD.  However, the examiner did not indicate an Axis I diagnosis of PTSD and indicated he could not establish evidence on interview or from the record, that the Veteran manifested symptoms consistent with a diagnosis of PTSD.  

In light of the change in regulation regarding PTSD and the conflict of the medical evidence, the Board finds that the RO should afford the Veteran another VA examination to determine whether he currently has PTSD due to the verified stressor event of being under a mortar attack.  The provisions of 38 U.S.C.A. §5103A(d) (West 2002) require that VA provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim.  

At the hearing in March 2013, the Veteran and his representative indicated that he had not received any treatment for PTSD since he was seen at the Vet Center in 2005, so it does not appear that a request for additional records is necessary.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  Afford the Veteran a VA psychiatric examination to determine the nature and likely etiology of the claimed PTSD.  The claims folder must be made available to and reviewed by the examiner in connection with this examination.  

All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current diagnoses.  

A diagnosis of PTSD under DSM IV criteria should be made or definitively ruled out.  If PTSD is diagnosed, the examiner must identify any in-service stressor(s) supporting the diagnosis.  The examiner should be notified that the in-service stressor event that the Veteran's unit was under mortar attack and that the Veteran had a fear of hostile or terrorist activity while serving in Vietnam has been verified or established and the examiner must indicate whether this event supports a PTSD diagnosis.  

If PTSD is not diagnosed, the examiner should explain why the diagnosis was not made.

For any diagnosis other PTSD, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50-50 probability) that the psychiatric disability had its clinical onset during service or was due to an event or incident of the Veteran's period of active service.  The examiner should provide a complete rationale for each opinion rendered.

3.  Following completion of all indicated development, readjudicate the claim of service connection in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


